SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 4, 2009, Copano Energy, L.L.C. (“Copano”) reported that John R. Eckel, Jr., its Chairman of the Board and Chief Executive Officer, had taken an indefinite leave of absence for medical reasons and was expected to make a full recovery.Since that time, Copano has been informed that Mr. Eckel’s condition has worsened and that he is no longer expected to make a full recovery.As a result, Copano’s Board of Directors has determined that Mr. Eckel will be unable to perform his duties as Copano’s Chief Executive Officer.As previously reported, the remaining members of Copano’s senior management team have assumed Mr. Eckel’s responsibilities, and Copano’s Board has extended interim principal executive authority to R.Bruce Northcutt, Copano’s President and Chief Operating Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: November 10, 2009 By: /s/ Carl A. Luna Carl A. Luna Senior Vice President and Chief Financial Officer
